UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6579



ALEXANDER BELL, a/k/a Sulyaman Al wa Salaam, a/k/a Sulyaman
Alislam Wa Salaam,

                Plaintiff - Appellant,

          v.


OFFICER TAYLOR; OFFICER FNU LAPETT; OFFICER STALLING; OFFICER
FNU CALLAHAND; OFFICER FNU POOR; OFFICER HUDSON; OFFICER FNU
GREY; MAJOR FNU MYERS; OFFICER DASH,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (0:07-cv-00922-GRA)


Submitted:   June 26, 2008                  Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Alexander Bell, Appellant Pro Se.   William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alexander Bell seeks to appeal the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Bell that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Bell failed to specifically object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Bell has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                              - 2 -